     Case 3:20-cv-03352-B Document 14 Filed 01/04/21                      Page 1 of 10 PageID 308



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

WILMINGTON TRUST NA,                                 §
                                                     §
     Plaintiff,                                      §
                                                     §
v.                                                   §     CIVIL ACTION NO. 3:20-CV-3352-B
                                                     §
CHETANKUMAR D PATEL et al.,                          §
                                                     §
     Defendants.                                     §


                                        SCHEDULING ORDER

         I. SUMMARY OF CRITICAL DATES

 Deadline for Joint Report naming mediator (¶ 6)         February 08, 2021
 Deadline for Motions for Leave to Join Parties or       March 11, 2021
 Amend Pleadings (¶ 2)
 Plaintiff's Expert Designation & Report (¶ 4 a)         April 12, 2021

 Defendant's Expert Designation & Report (¶ 4 b.)        May 12, 2021
 Rebuttal Expert Designation (¶ 4 c)                     30 days after disclosure made by other party
 Deadline for Expert Objections (¶ 4 d)                  October 07, 2021 (but not before Dispositive
                                                         Motions deadline)
 Deadline for Completion of Mediation (¶ 6)              June 01, 2021
 Deadline for Dispositive Motions (¶ 3)                  July 30, 2021
 Deadline for Completion of Discovery (¶ 5)              June 30, 2021
 Deadline for Pretrial Disclosures and Objections        October 22, 2021
 (¶ 7)                                                   Objections due 14 days thereafter
 Deadline for Pretrial Materials (pretrial order         November 22, 2021
 etc.)(¶ 8)
 Settlement Conference (¶ 10)                            Ten days prior to the pretrial conference
 Exchange of Exhibits (¶ 9)                              Two days prior to the pretrial conference
 Pretrial Conference (¶ 9)                               December 03, 2021 at 10:00 AM
 Trial Date (¶ 1)                                        December 06, 2021

                                                     -1-
     Case 3:20-cv-03352-B Document 14 Filed 01/04/21               Page 2 of 10 PageID 309



        II. SCHEDULING INSTRUCTIONS

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and the local rules of this

Court (except as modified herein), the Court, having considered the status report submitted by

the parties, finds that the following schedule should govern the disposition of this case:

        Unless otherwise ordered or specified by this Order, all limitations and requirements of

the Federal Rules of Civil Procedure and the local rules of this Court must be observed. And

unless otherwise noted, all references to Rules in this Order refer to the Federal Rules of Civil

Procedure.

        Please note that the Court has attempted to adhere to the schedule requested by the
        parties. In so doing, the Court assumes that the parties thoroughly discussed
        scheduling issues prior to submitting their status report and that the parties
        understand that the deadlines imposed in this Order are firmly in place, absent the
        few exceptions set forth below.

1.      Trial Date: This case is set for trial beginning December 06, 2021. Any potential

conflicts must be called to the attention of the Court in writing within ten days from the date of

this Order. In the interest of managing its docket—e.g., if more than one case is anticipated to

proceed to trial on the same date—the Court may reset the trial date with notice to the parties.

2.      Joinder of Parties or Amendment of Pleadings: By March 11, 2021, all motions for

leave to join additional parties or amend pleadings shall be filed. The parties must comply with

Rule 15(a).

3.      Dispositive Motions: By July 30, 2021, all motions that would dispose of all or any part

of this case (including motions for summary judgment) shall be filed.

4.      Experts:

        A.     Designation of Expert(s) by Plaintiff: Unless otherwise permitted by the Court,
               the plaintiff shall file a written designation of the name and address of each expert


                                                -2-
     Case 3:20-cv-03352-B Document 14 Filed 01/04/21                Page 3 of 10 PageID 310



               witness who will testify at trial for the plaintiff and shall otherwise comply with
               Rule 26(a)(2) on or before April 12, 2021.

        B.     Designation of Expert(s) by Defendant or Third Party: Each defendant or third
               party shall file a written designation of the name and address of each expert
               witness who will testify at trial for that party and shall otherwise comply with Rule
               26(a)(2) on or before May 12, 2021.

        C.     Rebuttal Expert(s): If the evidence is intended solely to contradict or rebut
               evidence on the same subject matter identified by another party under Rule
               26(a)(2)(B), the disclosures required under Rule 26(a)(2) shall be made within 30
               days after the disclosure made by the other party.

        D.     Challenges to Experts: The parties are directed to file any objections to, or
               motions to strike or exclude expert testimony (including Daubert motions), no
               later than October 07, 2021. Absent leave of court granted for unique
               circumstances, Daubert motions and other expert objections should not be filed
               before July 30, 2021.

5.      Completion of Discovery: By June 30, 2021, all discovery—including discovery

concerning expert witnesses—shall be completed. The parties generally may agree to extend this

discovery deadline, provided: (1) the extension does not affect the trial setting, dispositive

motions deadline, challenges to experts deadline, or pretrial submission dates; and (2) written

notice of the extension is given to the Court. But the Court always retains the right to reject an

agreed extension if it finds that the parties are failing to move the case expeditiously.

        Any motion to compel discovery or for a protective order must be filed by the later of: (1)

14 days before the completion-of-discovery deadline; or (2) 10 days after the discovery response

at issue was served or due to be served. Any other motions that are related to discovery but do

not seek to compel or avoid as-yet uncompleted depositions, service of discovery responses, or

production of documents or electronically stored information must be filed by 3 days after the

completion-of-discovery deadline.




                                                 -3-
     Case 3:20-cv-03352-B Document 14 Filed 01/04/21                    Page 4 of 10 PageID 311



         Any motion to quash or for protective order relating to a deposition that is filed less than

five days before the scheduled or noticed date of the deposition will be summarily denied unless,

on proper motion, the Court grants leave for the motion to be filed based on a showing of

extraordinary or extenuating circumstances that prevented the requested relief from being

presented to the Court at an earlier date.

6.       Mediation: The parties shall file a Joint Report informing the Court of their choice of an

agreed-upon mediator or of their inability to agree upon a mediator 35 days from the date of this

order. In the event the parties are unable to agree on a mediator, the Court will appoint one for

them. At that time, a separate Mediation Order will be issued, discussing the guidelines and

requirements of the mediation. The parties shall mediate their case by June 01, 2021.

7.       Pretrial Disclosures and Objections: Unless otherwise directed by order, the parties

must make the disclosures required by Rule 26(a)(3)(A)(i)–(iii) by October 22, 2021. Within

14 days thereafter, a party must serve and file a list disclosing any objections, together with the

supporting grounds, to: (1) the use under Rule 32(a) of a deposition designated by another party

under Rule 26(a)(3)(A)(ii); (2) the admissibility of materials identified under Rule

26(a)(3)(A)(iii); and (3) the use of any witnesses (except for expert objections) identified under

Rule 26(a)(3)(A)(i), 1 if any. Objections not so disclosed, other than objections under Rules 402

and 403 of the Federal Rules of Evidence, are waived unless excused by the Court for good cause.

Responses to objections, if any, should be filed within 14 days of the date of the filing of the

objections.


     1
     Requiring parties to file objections to witnesses disclosed under Rule 26(a)(3)(A)(i) is a modification
of the requirements of Rule 26(a)(3)(B), which requires only that the parties file objections to deposition
designations and exhibits.


                                                   -4-
     Case 3:20-cv-03352-B Document 14 Filed 01/04/21                       Page 5 of 10 PageID 312



8.             Pretrial Materials: By November 22, 2021, the following pretrial materials shall be filed:

               A.     Joint Pretrial Order: Plaintiff’s attorney shall submit a joint pretrial order that
                      covers each of the matters listed in Local Rule 16.4 and states the estimated
                      length of trial and whether the case is jury or non-jury. Each party may present its
                      version of any disputed matter in the joint pretrial order; therefore, failure to agree
                      upon content or language is not an excuse for submitting separate pretrial orders.
                      If an attorney for either party does not participate in the preparation of the joint
                      pretrial order, the opposing attorney shall submit a separate pretrial order with an
                      explanation of why a joint order was not submitted (so that the court can impose
                      sanctions, if appropriate). When the joint pretrial order is approved by the Court,
                      it will control all subsequent proceedings in this case.

               B.     Motions in Limine: Motions in limine should not be filed as a matter of course.
                      Parties may file motions in limine on no more than TEN discrete topics (no
                      subparts) that are actually in dispute. Good faith compliance with the conference
                      requirements of Local Rule 7.1 will help to narrow issues that are actually in
                      dispute. Motions in limine that contain boilerplate requests, that exceed ten
                      topics, or that cover undisputed issues will be stricken.

               C.     Jury Instructions: Each party shall submit requested jury instructions
                      (annotated). 2 Each party shall also send a Word or WordPerfect version to
                      Boyle_Orders@txnd.uscourts.gov.

               D.     Proposed Findings of Fact and Conclusions of Law (annotated)3: In a non-jury
                      case, each party having the burden of persuasion on an issue shall file proposed
                      findings of fact and conclusions of law. Within five days thereafter, any opposing
                      party shall serve its proposed findings and conclusions (annotated) 4 on that issue,
                      numbered in paragraphs corresponding to those earlier filed. This requirement
                      modifies Local Rule 52.1.

               E.     Voir Dire: The parties shall file any proposed voir dire questions that they wish
                      the Court to ask during its examination of the jury panel.

     2
      “Annotated” means that each proposed instruction or conclusion of law shall be accompanied by
citation to statutory or case authority and/or pattern instructions. It is not sufficient to submit a proposed
instruction or conclusion of law without citation to supporting authority. The parties should—to the
extent possible—rely on the Fifth Circuit pattern instructions or, in their absence, Fifth Circuit and
Supreme Court cases in proposing jury instructions. If state law is at issue, the applicable state authority
should be cited.
     3
         See supra note 2.
     4
         Id.



                                                       -5-
     Case 3:20-cv-03352-B Document 14 Filed 01/04/21                Page 6 of 10 PageID 313




        F.     Trial Briefs: Each party may file trial briefs. In the absence of a specific order of
               the Court, trial briefs are not required but are welcomed if a party believes it
               would help the Court. The briefing should utilize Fifth Circuit and/or Supreme
               Court authority or relevant state authority to address the issues the parties
               anticipate will arise at trial.

        NOTE: Deadlines in this order regarding pretrial materials are dates for filing or delivery,
        not mailing dates.

9.      Pretrial Conference: A pretrial conference in the case is set for December 03, 2021 at

10:00 AM. Lead counsel for each party must attend; if the party is proceeding pro se, the party

must attend. Fed. R. Civ. P. 16(e). Lead counsel and pro se parties must have the authority to

enter into stipulations and admissions that would facilitate the admission of evidence and reduce

the time and expense of trial. Id. All pretrial motions not previously decided will be heard at that

time and procedures for trial will be discussed.

        By no later than two days before the Pretrial Conference, the following final pretrial

        materials shall be submitted. Given that these final pretrial materials are due very

        shortly before the trial date, they should reflect the parties’ best efforts to: (1) determine

        those exhibits, witnesses, and deposition designations that they are most likely to actually

        use at trial; and (2) reach agreement on the admission of that evidence.

        A.     Exchange of Exhibits: Counsel for each party intending to offer exhibits shall
               exchange a complete set of marked exhibits (including demonstrative exhibits)
               with opposing counsel and shall deliver to the Court’s chambers one hard copy
               and one digital copy of the marked exhibits (except for large or voluminous items
               that cannot be easily reproduced). The documents or things to be offered as
               exhibits shall be numbered by attachment of gummed labels to correspond with
               the sequence on the exhibit list and shall identify the party submitting the exhibit.
               This requirement modifies Local Rule 26.2(a).

        B.     Witness Lists: Each party shall file a list of witnesses that: (1) divides the persons
               listed into groups of “probable witnesses,” “possible witnesses,” “experts,” and
               “record custodians”; and (2) provides:


                                                   -6-
  Case 3:20-cv-03352-B Document 14 Filed 01/04/21                      Page 7 of 10 PageID 314



                (i)     the name and address of each witness;

                (ii)    a brief narrative summary of the testimony to be covered by each witness;

                (iii)   whether the witness has been deposed; and

                (iv)    the expected duration of direct or cross-examination of the witness. 5

                        This requirement modifies Local Rule 26.2(b).


        C.      Exhibit List and Deposition Testimony Designations: Each party shall file a list
                of exhibits (including demonstrative exhibits) and a designation of portions of
                depositions to be offered at trial. The Court expects the parties to confer and
                agree to admit the majority of their exhibits and deposition designations before
                trial. The Court also expects the parties to cooperate in preparing the written
                statements referenced below.

                The list of exhibits shall describe with specificity the documents or things in
                numbered sequence and shall be accompanied by a written statement signed by
                counsel for each party, stating that, as to each exhibit shown on the list:

                (1)     the parties agree to the admissibility of the exhibit; or

                (2)     the admissibility of the exhibit is objected to, identifying the nature and
                        legal basis of any objection to admissibility and the name(s) of the party or
                        parties urging the objection.

                Counsel for the party proposing to offer an exhibit shall be responsible for
                coordinating activities related to preparing the written statement for the exhibit.
                The Court may exclude any exhibit offered at trial unless a statement regarding
                the exhibit has been filed in a timely manner.

                Each party will be expected to present the list of that party’s exhibits to which no
                objection will be lodged (pre-admitted) at the pretrial conference. 6 The parties
  5
    Under Rule 16(c)(15) and Section VII of the United States District Court for the Northern District of
Texas Civil Justice Expense and Delay Reduction Plan, the Court may impose a reasonable limit on the
time allowed for presenting evidence in this case. See Fed. R. Civ. P. 15(c)(15) advisory committee’s note
to 1993 amendment (explaining that courts should ordinarily impose time limits only after receiving
appropriate submissions from the parties).
   6
    This does not change the sequential manner in which each side should number its exhibits. In other
words, a party should not separately number its exhibits in “objected to” and “unobjected to” categories.



                                                  -7-
  Case 3:20-cv-03352-B Document 14 Filed 01/04/21                 Page 8 of 10 PageID 315



               should be prepared at the Pretrial Conference to identify for the Court, and to
               focus on, any outstanding objections to that evidence that they are most likely to
               use at trial (e.g., by asking the Court to rule on objections to only the 20 most
               pertinent exhibits to be used out of the 200 exhibits submitted as part of the
               Pretrial Disclosures of paragraph 7 above).

10.    Settlement Conference and Status Report:

       A.      Settlement Conference: At least ten days before the pretrial conference, the
               parties and their respective lead counsel shall hold a face-to-face meeting to
               discuss settlement of this case. Individual parties and their counsel shall
               participate in person, not by telephone or other remote means. All other parties
               shall participate by a representative or representatives, in addition to counsel, who
               shall have unlimited settlement authority and who shall participate in person, not
               by telephone or other remote means. If a party has liability insurance coverage as
               to any claim made against that party in this case, a representative of each
               insurance company providing such coverage, who shall have full authority to offer
               policy limits in settlement, shall be present at, and participate in, the meeting in
               person, not by telephone or other remote means. At this meeting, the parties shall
               comply with the requirements of Local Rule 16.3.

       B.      Joint Settlement Report: Within seven days after the settlement conference, the
               parties shall jointly prepare and file a written report, which shall be signed by
               counsel for each party, detailing: (1) the date on which the meeting was held; (2)
               the persons present (including the capacity of any representative); (3) a statement
               as to whether meaningful progress toward settlement was made; and (4) a
               statement regarding the prospects of settlement.

11.    Modification of Scheduling Order: As addressed above, this Order controls the

disposition of this case unless it is modified by the Court on a showing of good cause and by

leave of court. Fed. R. Civ. P. 16(b)(4). Any request that the trial date of this case be modified

must be made: (1) in writing to the Court; (2) before the deadline for completion of discovery;

and (3) in accordance with the United States District Court for the Northern District of Texas

Civil Justice Expense and Delay Reduction Plan ¶ V and Local Rule 40.1, which requires that

motions for continuance be signed by the party as well as by the attorney of record.

12.    Sanctions: Should any party or counsel fail to cooperate in doing anything required by

this Order, the party or counsel—or both—may be subject to sanctions. If the plaintiff does not
                                               -8-
  Case 3:20-cv-03352-B Document 14 Filed 01/04/21                  Page 9 of 10 PageID 316



timely file the required (or other) pretrial material, then the case will be dismissed. If the

defendant/third party does not timely file the required (or other) pretrial material, then a default

will be entered or the defendant/third party will not be permitted to present witnesses or exhibits

at trial. Fines or other sanctions, if appropriate, may also be imposed under Rule 16(f). Failure to

list a witness, exhibit, or deposition excerpt as required by this Order shall be grounds for

exclusion of that evidence. This does not apply to testimony, exhibits, or deposition excerpts

offered for impeachment; further, the use of unlisted witnesses, exhibits, or deposition excerpts

for rebuttal shall be permitted if the attorneys could not have reasonably anticipated their need

for that evidence.

13.    Court Specific Filing Procedures: The Court requires courtesy copies of OPPOSED

DISPOSITIVE MOTIONS, responses, replies, and appendices thereto. The Court’s copies are to

be delivered to the Clerk’s Office, 1100 Commerce, 14th floor. Proposed orders are required to

be submitted with EVERY non-dispositive motion. Proposed orders must be submitted via email

in a WordPerfect or Word-compatible format as instructed in the CM/ECF system’s “Proposed

Orders” Event. The proposed orders must be emailed to: boyle_orders@txnd.uscourts.gov and

include the case number and the document number of the referenced motion in the subject line.

Make sure to “cc” opposing counsel.

14.     Inquiries by Email and Telephone: Questions about this Scheduling Order or any other

matters related to this case should be directed to Judge Boyle’s courtroom deputy by calling (214)

753-2740 and then pressing the option for “civil cases.” If, upon pressing the “civil cases” option,

the phone goes to voicemail, please leave a message and include the case name and number, as

well as your name and number and that of opposing counsel. The message will be transmitted as

an email to Judge Boyle’s staff. Alternatively, you can email the Court about your case at
                                                -9-
  Case 3:20-cv-03352-B Document 14 Filed 01/04/21                Page 10 of 10 PageID 317



Boyle_civil@txnd.uscourts.gov. If you choose to email the Court, include the case name and

number, as well as your name and number. Also, make sure to “cc” opposing counsel on your email

to the Court. If you do not “cc” opposing counsel, you will not receive a response to your email.




       SO ORDERED.

       SIGNED: January 4, 2021.



                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                               - 10 -
